DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 objected to because of the following informalities:  In claim 5, line 3, “scrapper” should apparently be – scraper -- .  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sloping plate zone”.  It is unclear whether sloping plates are required in the sloping plate zone, since the sloping plate positive recitation is first found claims must particularly point out and distinctly define the metes-and-bounds of the subject matter to be protected by the patent grant.
Claim 1 recites “two ends of the sloping plate zone respectively communicate with the transition zone and the horizontal flow zone through a perforated wall.”  It is unclear whether two perforated walls are required such that each end requires a perforated wall, or whether only one perforated wall is required by the claim.
Claim 8 recites “a mechanical flocculation tank.”  It is unclear what structure is required for a flocculation tank to be a “mechanical” flocculation tank.
Claims 2-8 are rejected for their dependence on an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,447,686 to Choi et al. (“Choi”) in view of U.S. Patent Application No. 2017/0165594 to Pazan (“Pazan”).
As to claim 1, Choi teaches a combined sedimentation tank, comprising:
a flocculation tank (mixing tank, agitating tank, and/or polymer aggregation tank),
a transition zone (1 in edited Fig. 1 below), and
a sedimentation tank (2);
wherein the sedimentation tank comprises a sloping plate zone (see in 2 sloping plates are shown) and a horizontal flow zone (3) which are connected with each other (See in Fig. 1), the sloping plate zone is arranged between the transition zone and the (See in edited Fig 1 below); a return pipe is arranged at the bottom of the sloping plate zone (4); an end of the return pipe is connected to a sludge outlet of the sloping plate zone (See in Fig. 1, the return pipe is connected to a sludge outlet); and the other end is connected to a water inlet (See at 5, where the sludge is returned and connected to the inlet).

    PNG
    media_image1.png
    396
    906
    media_image1.png
    Greyscale

	Choi is different in that Choi does not mention two ends of the sloping plate zone respective communicate with the transition zone and the horizontal flow zone through a perforated wall. Pazan is directed to a similar sedimentation system (See Pazan in the Figs. and see abstract).  Pazan provides for a perforated plate next to the sloping plates in the sedimentation tank (See Fig. 7C).  Pazan explains that the use of the perforated plate facilitates providing transition from turbulent to laminar flow and reduces the linear speed of the fluid (See [0013], [0056] and Fig. 7C).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to connect the ends of the slanting plate zone to the transition zone and the horizontal flow zone using perforated plates in Choi in order to provide for control of the linear speed of the fluid as well as to facilitate laminar flow as taught by Pazan.  See combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
	As to claim 2, Choi and Pazan teach the apparatus of claim 1, but do not mention that the length of the sloping plate zone is a quarter of the total length of the sedimentation tank.  However, providing the sloping plate length at a quarter of the total length of the sedimentation tank is considered to be an obvious selection or relative dimension of the sloping zone.  Providing a sloping zone which a quarter of the length of the sedimentation tank would provide the predictable result of providing additional transition zone and downstream space in the reactor and the reactor having the claimed length would not operate differently in an unobvious way from the prior art.  Therefore, the claimed length is considered to be obvious to a person having ordinary skill in the art at the time of invention as an obvious selection of size or relative dimension.  See MPEP 2144.04(IV)(A), differences in size or relative dimension are not patentably significant unless they result in an unobvious difference in operation.
	As to claim 3, Choi and Pazan teach the apparatus of claim 2, and further provide that the that there are sloping plates in the sloping plate zone, a sludge hopper (See the tapered bottom of the sedimentation zone in Fig. 1, which forms a hopper) and a sludge collection tube are arranged below the sloping plate (The narrow bottom below the tapered bottom forms a wide collection tube), a sludge outlet of the sludge collection tube communications with the inlet of the return pipe (And see in Fig. 1, the wide outlet of the collection tube is in communication with the inlet to the transporting line as a return pipe 4). 
duplication of parts found in the prior art is considered to be prima facie obvious unless new an unexpected results are achieved.
	As to claim 4, Choi and Pazan teach the apparatus of claim 3, and further provide for a sludge pump (See transporting pump in Fig. 1).
	As to claim 7, Choi and Pazan teach the apparatus of claim 1, and further Cho provides for the return pipe (a return pipe 4 is labeled in Fig. 1 above).  But Choi does not mention that there is a, sediment discharge pipe arranged at the bottom of the transition zone.  However, this would be achieved through a obvious duplication of the return pipe below the discharge zone as well as below the sloping plate zone as is shown.  In doing so the duplicated discharge pipe would provide the predictable result of additional discharge of collected sludge and sediment from the device.  See MPEP 2144.04(VI)(B), duplication of parts found in the prior art is considered to be prima facie obvious unless new an unexpected results are achieved.
	As to claim 8, Choi and Pazan teach the apparatus of claim 1, and further provided that the flocculation tank of the mixing tank, agitating tank, or polymer aggregation tank include baffles between the sections (See in Fig. 1, the tank which includes the mixing tank, agitating tank, and polymer aggregation tank includes baffles).

5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Pazan in further view of U.S. Patent Application Publication No. 2005/0150840 to Vion (“Vion”).
As to claim 5, Choi and Pazan teach the apparatus of claim 1, and further provides that there is a scraper in sedimentation tank (See col. 4 lines 45-50).  But Cho and Pazan do not mention that the scraper is a travelling scraper that moves along a length of the horizontal flow zone.  Vion is directed to a similar clarification apparatus (See Vion title, abstract and see in Figs. 1 and 2).  Vion provides for traveling scrapers which move along the length of the horizontal flow zone downstream of the flocculation zone or a slanted plate zone (See 14 in Fig. 1 and 14 in Fig. 2).  Vion suggests that the use of the travelling scrapers provides for the removal of suspended matter accumulated at the surface (Se [0016]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use a travelling scraper which moves along the length of the horizontal flow zone for the scraper in Choi and Pazan in order to provide for the removal of suspended matter accumulated at the surface as taught by Vion.  Moreover, although Choi, Pazan, and Vion do not mention that this is a sludge scraper, this is considered to be a statement of intended use and an intended contents of the apparatus during an intended operation thereof.  See MPEP 2114.  Here the scraper of Vion as combined in Choi, Pazan, and Vion is considered to be fully capable of removing sludge as the accumulated floating material by providing a water that generates floating sludge upon treatment.
As to claim 6, Choi, Pazan and Vion teach the apparatus of claim 5, and Choi provides for a catch basin in the horizontal flow zone that is connected to the water (See in Fig. 1 of Choi, to the right end of the horizontal flow zone and located to the right of the sloping plate zone is a trough or basin which then delivers the water to the outlet).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/LUCAS A STELLING/Primary Examiner, Art Unit 1773